t c no united_states tax_court winn-dixie stores inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p entered into a leveraged corporate-owned life_insurance coli program in which it purchased life_insurance on approximately big_number of its employees and systematically borrowed against the cash_value of the policies to fund the premiums the coli program was designed so that annual premiums fees and policy loan interest would exceed the projected annual death_benefits and net cash_value of the policies the program was designed to generate large amounts of interest on petitioner's policy_loans that petitioner intended to deduct for income_tax purposes the income_tax savings from the deductions for interest and fees were projected to be substantially in excess of the projected net costs of maintaining the coli program in each year of operation the coli program projected a pretax loss and an after-tax gain held p's broad-based leveraged coli program lacked economic_substance and business_purpose other than tax reduction and is therefore a sham for tax purposes as a result interest on p's coli policy_loans is not deductible_interest on indebtedness within the meaning of sec_163 i r c the administrative fees associated with the coli program are not deductible because they were incurred in furtherance of a sham michael j henke tegan m flynn cary d pugh thomas crichton iv robert h cox and thomas p marinis jr for petitioner nancy b herbert jeffrey l bassin james d hill and michelle a missry for respondent ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for its tax_year ending date after concessions the issue is whether deductions petitioner claimed for policy loan interest and administrative fees associated with certain of petitioner's corporate-owned life_insurance coli policies are deductible unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts are incorporated herein by this reference at the time the petition was filed petitioner was a florida corporation with its principal office in jacksonville florida petitioner was founded in the 1920's and its stock is publicly traded on the new york stock exchange petitioner is a major food retailer made up of self-service food stores which sell groceries meats seafood fresh produce deli bakery pharmaceuticals and general merchandise items as of date petitioner had big_number stores in states and the bahama islands petitioner is an accrual basis taxpayer which has adopted a week fiscal_year ending on the last wednesday in june petitioner filed a consolidated corporate federal_income_tax return for its fiscal_year ending date as of date petitioner employed approximately big_number full-time and big_number part-time employees since all full-time employees who completed months of continuous service have been eligible for a flexible benefits program called winn- flex under winn-flex employees were furnished certain benefits that they received automatically and certain optional benefits among which they could choose employees automatically received life_insurance and accident and sickness coverage the optional benefits included a medical plan dental coverage vision coverage supplemental associate life_insurance long-term disability and two flexible spending accounts for health care and dependent care petitioner self-insured the medical and life_insurance benefits under winn-flex while the remaining benefits were insured through third parties the life_insurance coverage provided by the company under the core winn-flex benefit program was in effect only while a worker was a full-time_employee petitioner provided no postretirement benefits to its employees under winn-flex early retirees covered by the winn-flex plan had the option of continued coverage under a separate insurance pool not paid for by petitioner since petitioner has also maintained a program to provide death disability and retirement benefits to a limited number of full-time management level employees this program was known as the management security program msp during the fiscal_year ending in of petitioner's employees were covered under the msp in order to provide funds for specific benefits for each manager petitioner purchased flexible premium adjustable life_insurance policies on each manager msp policies from american heritage life_insurance co ahl the msp policies are individual policies and not group contracts the death_benefits under the individual msp policies were tailored to cover petitioner's costs for preretirement deaths of the covered individual and to cover costs of postretirement benefits petitioner's practice of purchasing msp policies on the lives of its managers began long before during and early wiedemann johnson wj and the coventry group coventry formed a joint_venture wj coventry and approached petitioner with a proposal for the purchase by petitioner of individual excess_interest life_insurance policies on the lives of petitioner's employees aig life_insurance_company aig was to be the underwriter for the proposed policies in a letter dated date mr alan buerger chairman of coventry confirmed a meeting on date with mr richard d mccook petitioner's financial vice president included with the letter was a memorandum from mr buerger and mr bruce hlavacek chairman and chief_executive_officer of wj proposing that petitioner purchase a broad-based coli pool the memorandum provided an overview section which generally described a broad-based coli pool as consisting of a group of corporate-owned life_insurance coli policies covering a wide cross-section of a corporation's employees petitioner was the proposed beneficiary of the coli policies to be written on the lives of petitioner's employees wj coventry's proposal focused on two issues raised by petitioner in a prior meeting these two issues were described as i achieving positive earnings in every year and providing an exit if the tax laws change or winn-dixie's appetite for interest deductions declines the memorandum summarized the tax aspects of leveraged coli with the following captioned diagram insurance carrier irs winn-dixie -- winn-dixie makes deposits and pays loan interest to insurance carrier - winn-dixie receives withdrawals loans and death_proceeds from the insurance carrier -- winn-dixie receives a tax deduction for loan interest_paid the memorandum next explained the difference between the proposed broad-based coli pool and petitioner's then existing leveraged coli program being used to fund the msp the memorandum stated winn-dixie is familiar with leveraged coli and particularly with the tax arbitrage created when deductible policy loan interest is paid to finance non- winn-dixie's existing leveraged coli policies provide this arbitrage and having been purchased before passage of the tax reform act provide it beyond the dollar_figure cap applicable to newer taxable policy gains policies with coli a broad-based coli pool applies the same principle in ways that are effective under current law but where each of the existing policies was designed to fund a specific executive's benefit under the msp the pool that we have illustrated would cover big_number employees at all levels of winn-dixie's workforce respect to obtaining the employees' consent to purchase the policies on their lives the memorandum stated we usually recommend that a company adopt or expand employee_death_benefits when installing a coli pool this provides an immediate and meaningful benefit for employees and it helps to provide a logic and incentive for obtaining employees' consent to being insured the benefit may depend on the size of the pool and the amount of the insurance purchased on each employee a death_benefit in the range of dollar_figure to dollar_figure is typical for the pools presented here after an employee leaves the company the benefit is normally reduced or discontinued with normal rates of retirement and attrition only a small proportion of the participants will receive a benefit as a result the cost of providing the benefit is insignificant the memorandum also expressed an opinion on the tax issues raised by the proposed coli pool the legislative status of leveraged coli and exit strategies available to petitioner in the event that the tax laws change what tax issues are raised by the coli pool deductibility of interest because the coli pool involves systematic borrowing of increases in the policies' cash_value a deduction for interest to carry policy_loans is allowed only if at least four of the first seven annual premiums are paid in cash in addition a deduction is allowed for interest on only the first dollar_figure debt to carry policies on any one employee the coli pool proposed here is designed to satisfy the 4-out-of-7 rule and the financial illustrations take into account the dollar_figure cap on loans for which interest deductions are allowed what is the legislative status of leveraged coli in the past few years rep barbara kennelly d-conn and senator david pryor d-ark have introduced bills that would impose new restrictions on the deductibility of interest_paid on loans from coli policies no bill is now pending but it is possible that one will be introduced in the future kennelly pryor as the last such bill was generally known was written with the participation and support of the national association of life underwriters and if a similar bill does become law we do not believe the financial advantages of winn-dixie's coli pool would be seriously compromised history suggests that specific changes in the law that would address leveraged coli would also allow grandfathering of existing policies past changes for example imposition of the dollar_figure loan cap have grandfathered existing policies and the large number of major corporations that have created coli pools is a significant political constituency of course grandfathering cannot be assumed and we have therefore kept the consequences of exit very much in mind in developing strategies for winn-dixie what exit strategies are available if the tax laws or winn-dixie's tax position changes a coli pool can become a financial burden if the tax arbitrage in the program loses its attractiveness this can occur for example if winn-dixie's marginal tax_rate on interest deductions becomes low and remains low if winn-dixie becomes an alternative minimum taxpayer or if the intended premium payment strategy becomes invalid through regulation likewise winn- dixie's appetite for interest_expense may be satisfied for reasons unrelated to deductibility if it becomes necessary or useful to terminate the coli pool or to discontinue further borrowing winn-dixie will be able to do so without significant adverse effect the policies can be put on a paid-up basis either with the original carrier or with another carrier via a exchange without incurring a tax_liability a negative effect on earnings or a significant cash payment the memorandum outlined two proposed financial strategies for structuring the purchase by petitioner of the pool of coli policies the first strategy was labeled cash management the second strategy was labeled the zero-cash strategy and was described as follows under strategy winn-dixie would maximize its tax arbitrage by borrowing the first three premiums and would minimize its cash investment by withdrawing accumulated policy values to pay the next four premiums the policies used in this zero cash strategy are specially designed to minimize cash outflows and to maximize the rate of return on investment thus loads are minimal the interest rate is high and the loan spread is limited to basis points because little cash is required a higher premium can be used we have illustrated an average premium of dollar_figure per employee petitioner elected strategy the zero-cash strategy on january and mr buerger sent revised copies’ of the coli proposal materials to mr mccook and mr hlavacek the revised coli proposals outlined two scenarios for the amount of interest petitioner was to be charged for policy_loans both interest scenarios were based upon the zero- ‘the above-quoted sections of the proposal remained substantially the same in each of the revised copies of the proposal -- - cash strategy ’ the two scenarios for the zero-cash strategy were outlined as follows scenario - constant loan interest scenario in this scenario it is assumed that winn-dixie's appetite for interest deductions remains large and policy interest is charged pincite throughout the life of the coli pool this scenario results in the largest amount of earnings possible scenario - reducing loan interest scenario in this scenario winn-dixie's appetite for interest deductions is assumed to reduce over time to adjust to the change_in_circumstances the interest rate under the coli pool policies is reduced to after the fifteenth year this scenario generates a somewhat smaller tax arbitrage but the resulting earnings are nevertheless significant included in the revised proposal memorandum dated date were projections of petitioner's profit and loss cash- flow and balance_sheet balances under scenario the constant loan interest rate scenario for the years through the projections were based on the assumption that premiums_paid by petitioner would be financed by policy_loans in all years except year sec_4 through in the year sec_4 through inclusive premiums were to be paid using funds from policy withdrawals the constant loan interest rate scenario projections included in the date memorandum are attached as appendix a the date revised proposal assumed a pool covering big_number employees with an average premium of dollar_figure per employee under the constant loan interest rate scenario the projections assumed that the interest rate paid_by petitioner on policy_loans remained constant at dollar_figure percent for the life of the pool amounts to be credited to petitioner on borrowed cash_value were set pincite basis points below the dollar_figure percent being charged to petitioner thus the borrowed cash_value would be credited at dollar_figure percent the remaining cash_value was credited pincite percent the date memorandum explains that a coli pool generally works best when the interest rate on policy_loans is highest ’ the projections under the constant loan interest rate scenario were also based on the following assumptions corporate tax_bracket population number of insured employees big_number premium dollar_figure per life mortality assumption of gam fee s8 per participant annually ‘the mortality assumption gam was not defined in the proposal ultimately petitioner and aig agreed upon using the commissioners standard ordinary mortality_table b to estimate mortality the 06-percent rate was based on moody's baa rate from date which was dollar_figure percent coventry converted it to an arrears rate and added percent to reach dollar_figure percent this is referred to as loan spread the date memorandum explains an effective coli pool should have a small spread' between the interest rate charged on policy_loans and the amounts credited to borrowed cash values -the rate in effect for the msp policies was dollar_figure percent based upon the above assumptions coventry projected that the pretax earnings effect of the coli plan for the first policy year would be a loss of dollar_figure before adjusting for the related reduction in income taxes this pretax loss was based on the following projected figures for the end of the first policy year cash_surrender_value csv of the coli policies of dollar_figure increased by death_benefits of dollar_figure and reduced by annual premiums of dollar_figure million ’ accrued loan interest of dollar_figure and administration fees of dollar_figure similar projections for the years through produced pretax losses in each year with respect to the estimated premiums of dollar_figure million the projection indicated that petitioner would in part satisfy the premiums by borrowing dollar_figure against cash surrender see appendix a ‘this amount is arrived at using the assumed premium per employee of dollar_figure times the assumed big_number employees for a total of dollar_figure million ‘this amount is the interest due from petitioner as calculated by coventry on a projected first-year policy loan taken by petitioner in the amount of dollar_figure annual interest of dollar_figure percent on dollar_figure is actually dollar_figure using these figures the calculation is dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the dollar_figure variance between this calculation and the pretax loss of dollar_figure in appendix a appears to be attributable to rounding of the components of the calculation value for the projection indicated that petitioner would partially satisfy its premium and interest payment’ obligation by borrowing dollar_figure and withdrawing dollar_figure from the net cash_value of the policy for the projection indicated that a loan of dollar_figure and a policy withdrawal of dollar_figure would be used to pay a large portion of the premiums of dollar_figure and interest payment of dollar_figure except for the next years through the projection indicated petitioner would finance a large portion of its premium and interest payments with policy_loans for years through petitioner would generally finance its premium and interest payments through policy withdrawals the policies' premiums were to be completely paid_by therefore no premium payments were projected for the years through however for years through policy_loans continued to be projected in amounts that were approximately between percent and percent of the amount of the annual loan interest payments the projection indicated that petitioner would sustain a negative pretax earnings effect on the coli plan for every year the plan remained in effect thus the projection for the years the projection indicated that petitioner would actually pay the estimated dollar_figure of interest due on the loan of dollar_figure in interest accumulated on policy_loans was payable in arrears through indicated petitioner would incur net pretax out-of-pocket losses as follows pretax pretax pretax loss loss loss_year effect year effect year effect dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total pretax loss big_number the projection of profit and loss also included an analysis of the effect of the coli plan on petitioner's income_tax_liability in each of the years through assuming a percent corporate tax_bracket ' the projected dollar_figure loan interest accrued and deducted by petitioner in the first policy ‘the corporate tax_rate on all projections was an estimated combined federal and state marginal tax_rates -- - year resulted in a projected tax saving of dollar_figure a projected deduction for estimated administration fees of dollar_figure resulted in a projected tax saving in of dollar_figure thus the total projected tax benefits from deductions generated by the proposed coli plan during the first policy year was dollar_figure the projection compared the estimated_tax benefit of dollar_figure to the estimated pretax loss effect of dollar_figure resulting in a positive after-tax earnings effect of dollar_figure the after-tax earnings effect the excess of tax savings over net pretax costs was projected to increase substantially in subsequent years coventry's projected after- tax earnings effect was as follows 12n deduction of dollar_figure times an assumed tax_rate of percent actually results in a tax_benefit of dollar_figure but see supra note 3for instance a deduction of dollar_figure times an assumed tax_rate of percent results in a tax_benefit of dollar_figure thus dollar_figure dollar_figure dollar_figure ‘for instance a reduction in earnings due to amounts paid of dollar_figure can be offset by a reduction in taxes of dollar_figure for an overall after-tax earnings increase of dollar_figure -- - after-tax after-tax after-tax efarnings efarnings efarnings year effect year effect year effect dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total after-tax earnings big_number big_number the projected total after-tax earnings_of more than dollar_figure billion were the result of total projected income_tax savings of more than dollar_figure billion less projected pretax net losses the projected tax savings were attributable to the anticipated tax deductions for policy loan interest and fees ’ the effect on winn-dixie's after-tax earnings and cash-flow was projected to be positive in each year only because of tax benefits from interest and fee deductions absent such tax benefits the effect on ‘projected interest and fees over a 60-year period totaled dollar_figure and dollar_figure respectively winn-dixie's earnings and cash-flow would be negative in every year ’ in date mr mccook decided to have petitioner engage in the proposed broad-based coli plan on date mr hlavacek sent mr mccook another projection under the constant loan interest rate scenario estimating the effect of the proposed coli plan the projection estimated among other things the effect over years beginning in of the proposed coli purchase on petitioner's effective_tax_rate the projection assumed an effective_tax_rate of percent and predicted that the proposed coli purchase would reduce petitioner's effective_tax_rate each year reaching its lowest point of dollar_figure percent in aig participated in the development of information for projections regarding petitioner's proposed coli plan a preliminary census reflecting the ages of the approximately big_number employees to be insured was prepared on may dollar_figure mr buerger sent two more sets of revised projections to mr mccook the first set of revised projections was sent on may similarly the proposal memorandum projected the effect of the coli purchase on petitioner's after-tax retained earnings balance on its balance_sheet over years the proposal predicted that petitioner's retained earnings balance would increase by dollar_figure over the years 'sbefore the preliminary census the projections were based on estimates of the number of employees and their ages -- - and the second was sent on date both projections were based on issuance of the proposed policies effective as of date the first set of revised projections assumed that petitioner's taxes were paid at a rate of percent’ for purposes of predicting the tax effect of the coli purchase on petitioner's financial ratios the second set of revised projections used a tax_rate of percent and assumed just over big_number of petitioner's employees would be insured this projection also assumed that maximum loans would be made in most years but that cash withdrawals would be made in policy year sec_4 through and policy years through the date projections are attached as appendix b using the same basic analysis that had been used in the january projections the date projections again indicated that petitioner would sustain a pretax loss anda posttax profit on the coli policies for every year the plan remained in effect see appendix b thus for the years through the date projections indicated the broad- based coli plan would affect petitioner's profit and loss as follows see supra note see supra note policy year ‘policy years are from mar to the end of february based on the underlying figures from which this amount was computed the figure should be in some instances the figures in this column vary from the sum of their components by dollar_figure to be due to rounding off and any variances appear to be insignificant pretax earnings effect dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tax_benefit from interest_deduction dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tax_benefit from admin fee deduction dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number after-tax earnings effect dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure this appears - - the june projections indicate that without tax savings from policy loan interest and administration fee deductions the earnings effect over years would have been a negative dollar_figure the tax savings over years for interest and fee deductions were projected to be dollar_figure after these tax benefits are taken into consideration the projection indicated that petitioner would realize an after-tax profit of sdollar_figure these after-tax financial benefits were dependent on the tax savings flowing from the interest and fee deductions being generated by the broad-based coli plan petitioner prepared a list of company expense reduction opportunities for fiscal_year that listed items of savings that totaled dollar_figure the largest item of expense reduction on the list is proposed corporate life_insurance coli the list shows that this item coli was estimated to be implemented on date and that petitioner's estimated savings from coli was dollar_figure million mr mccook testified that he thought this figure was derived from the after-tax earnings effect shown in column j of appendix a aig is a major underwriter of coli policies aig had been working with wj coventry in preparing the coli plan mr qureshi ithree hundred million dollars is the approximate total of the annual after-tax harnings projected for the policy years through the total projected after-tax earnings for the years through is dollar_figure see appendix a of aig was the actuary who designed and priced the coli policies purchased by petitioner on date mr larry walters of aig sent a letter of understanding regarding the coli policies to mr mccook the letter of understanding provided that petitioner would remit as consideration for the policies a net payment of dollar_figure the difference between a total premium of dollar_figure and an estimated first year policy loan of dollar_figure in the letter of understanding aig agreed to provide life_insurance coverage in accordance with the policy terms overview the letter of understanding required that the following conditions be met x petitioner reviews and verifies the accuracy of the information contained on the client master information form attached as exhibit a ' x petitioner completes and certifies the information contained on the certification of employee census form attached as exhibit b axhibit a client master information form listed petitioner's name as the name to appear on the policy and as the owner of the policy petitioner's main address was listed as the billing address and mr mccook was named as the contact the policy name was listed as excess_interest life ins and the effective date was listed as date exhibit b certification of employee census generally required that petitioner as part of the application_for coverage under the policies certify that employee information on the census was correct among other things petitioner certified that each individual on the census was a full-time minimum hours per week employee at least years of age no older than age not absent from work for more than consecutive business days within the days preceding the date of petitioner completes at least one individual life_insurance application_for each defined class of covered employees the aggregate number of employees within each defined class of covered employees on the effective date of coverage totals at least big_number lives the minimum annual premium for each covered_employee is dollar_figure and the maximum annual premium for each covered_employee is dollar_figure aig life determines that each defined class of covered employees identified on the attached client master information form and each employee identified on the certification of employee census are acceptable for underwriting_purposes and that the amounts of coverage applied for are acceptable in addition the letter of understanding required that petitioner acknowledge and agree with the following this letter of understanding and attached exhibits a and b contain the entire agreement between the parties and supersedes all previous agreements entered into between client and aig life or promises made with regard to the subject matter of this letter x petitioner has reviewed with its own legal and tax advisors all present and future implications of its ownership of the policies including but not limited to the tax consequences of loans and or withdrawals from the policies and the deductibility thereof and that it has not relied upon any representations of aig certification and that petitioner notify and obtain consent from each employee on the census that insurance is to be issued on his or her life - - life or any employee broker or agent of aig life in that regard the premiums specified in the policies are intended to meet the requirements of sec_7702 and sec_7702a of the internal_revenue_code as in effect on the date of this letter so that the policies will qualify as life_insurance and will not be treated as modified endowment contracts aig life does not warrant or represent that the policies will not be treated as modified endowment contracts the statements contained in the attached exhibits a and b shall be considered as binding representations by the petitioner and that such exhibits shall be deemed attached to and made a part of the policies the letter of understanding provided that if within days of date all the above conditions had been met and aig received the total first-year premium then aig would agree to issue to petitioner in the state of florida the life_insurance policies effective as of date by invoice dated date coventry requested payment of a balance due on the coli policies of dollar_figure from petitioner the invoice reflected a total premium of dollar_figure covering big_number total lives at dollar_figure of premium each less a policy loan of dollar_figure to arrive at the net amount due on date in accordance with the letter of understanding aig sent the policy terms overview pto to petitioner the pto provided for an effective date of date and required that aig and petitioner agree to several provisions under the insurance policies relating to the following claim stabilization reserve cost of insurance rates expense caps surrender fee interest rate on unborrowed funds and the loan interest spread the pto generally provided that aig would establish on behalf of petitioner a claims stabilization reserve csr for the policies petitioner could not withdraw or borrow against the amounts credited to the csr the maximum level of the csr at the end of each year was generally determined to be the higher of the annualized cost of insurance coi charges actually collected in any one of preceding policy years or the highest amount of death_benefits actually incurred in any one of policy years coi charges were deducted from the premium that was paid and used to fund the csr the csr was generally held available by aig to pay death claims under the coli policies cost of insurance was defined in the policy document the coi was calculated on each monthly processing date generally the coi was calculated under the following formula coi proceeds account value x value from table of big_number maximum insurance rates proceeds were defined as the benefits due to petitioner as the beneficiary account value on the policy date was defined as the initial net premium less an annual expense charge - - on each policy anniversary the pto required aig to compute an bxperience cost defined as coi charges collected from petitioner during the preceding year less a 2-percent aig retention fee less the net amount for which aig was at risk for claims during the preceding policy year the negotiated percent retention fee limited aig's mortality related profit if the experience cost as of a policy anniversary wass positive it was added to the csr's value as of the policy anniversary if the experience cost was negative it was subtracted from the csr's value aig credited interest to the csr at an annual rate of percent if on a policy anniversary the csr balance exceeded its maximum permissible level the excess was credited to the unrestricted policy account value the pto provided that the csr would be held by aig on behalf of petitioner for as long as the policies remained in force plu sec_1 year at the end of the year a final accounting would be made by aig and the balance of any remaining reserve would be refunded to petitioner petitioner was to be charged dollar_figure percent interest on amounts that it borrowed against the cash_value of the policies pursuant to the pto the portion of the policy account value that was borrowed would earn interest at a rate not to exceed basis points’ or four-tenths of percent below the amount charged on rach basis point equals one one-hundredth of a percent dollar_figure percent thus basis points is equivalent to dollar_figure - - policy_loans thus the interest rate credited on the portion of the account value that had been borrowed was dollar_figure percent the balance of the policy account values would earn interest at a rate guaranteed to be no less than percent the policies provided for expense charges which would not exceed percent of the premiums_paid the expense charges were comprised of premium expense charges of percent and annual expense charges of percent the negotiated pto reduced maximum expense charges from percent to percent of premiums_paid mr mccook approved the purchase of the coli policies and on date mr mccook on behalf of petitioner executed the date letter of understanding on the same day petitioner remitted the net amount of dollar_figure to aig as payment for the policies the coli policy forms were registered and approved in form and for sale by the insurance commissioner of the state of florida initially the total number of lives included subject_to eligibility under the coli policies was big_number as of date percent the dollar_figure percent figure is arrived at by reducing the loan interest rate of dollar_figure percent by dollar_figure percent -- p7 - on date petitioner paid wj coventry dollar_figure pursuant to an invoice dated date the payment was for services to be performed in year of an administration agreement for the coli policies also on date mr mccook signed a notification certificate as a condition_precedent to the sale of the coli policies in which petitioner certified that it would notify the employees of the purchase of the coli policies and give them an opportunity to refuse the coverage on date mr mccook executed the pto ’ also on date mr mccook accepted receipt of the coli policy contract documents from aig and authorized coventry to retain possession of the policies on petitioner's behalf the type of coverage provided was listed as excess_interest life the person whose life was insured under each policy was one of petitioner's employees petitioner was listed as the owner and beneficiary of each policy the rights and liabilities of aig and petitioner were governed by insurance_policy forms policy form riders to the policies the letter of understanding and the pto the letter of understanding and the pto set forth essential elements of the mr walters of aig signed the pto on date 8the contracts were listed on the delivery receipt as being policy nos through - - agreement between petitioner and aig and amended and tailored the coli policies to petitioner policy face amounts varied with the age of each insured generally petitioner's death_benefits were governed by policy option a which provided for benefits based on the larger of the face_amount plus the account value on the date of death or the account value on the date of death multiplied by a specified percentage based on the age of the insured ’ the applicable_mortality_table was the commissioners standard ordinary mortality_table b age last birthday referred to as the cso-b table under the terms of the policies death_benefits from a policy would first be used to reduce any outstanding loan under the terms of the policies petitioner could withdraw part of the cash_value of each coli policy however a withdrawal could not exceed the net cash_value of the policy the policies also permitted petitioner to borrow an amount that with interest to the next policy anniversary would not some of the death_benefits were paid under option b which was calculated to include the account value in the face_amount and the insurance proceeds were determined to be the larger of the face_amount on the date of death or the account value on the date of death multiplied by a specified percentage the net cash_value of the policy was defined as the cash_value less any prior withdrawals and any policy debt the cash_value was defined as the greater of the guaranteed cash_value or the account value less the surrender charge that applies the guaranteed cash_value was determined by a table of guaranteed values provided with the policy - - exceed the net cash_value of the policy the policies provided that at the insured's death any policy debt will be deducted from the proceeds of that policy the policies were the sole security for any loans interest on petitioner's loans was due on each policy anniversary date the policies provided for both a fixed and variable loan interest rate the policies were modified by a renewable level term_insurance rider the rider provided death_benefits equal to the amount of death_benefits lost as a result of a withdrawal from the account value under the provisions of the rider petitioner had the option on any policy anniversary date to elect to change from the 06-percent policy loan interest rate to a fixed rate of percent in arrears or percent in advance which would apply to both old and new policy_loans for the coli policy year date to petitioner elected the variable loan interest rate of dollar_figure percent the final provisions governing the coli policies purchased by petitioner in date were devised to produce results in accord with those set forth in the date projections contained in appendix b on date petitioner entered into an administrative services agreement with coventry in which petitioner appointed coventry as the administrator of the coli pool under the -- - agreement petitioner was to pay dollar_figure in each of the first years and dollar_figure annually in all subsequent policy years and coventry was to perform the following services in connection with the coli policies a b cc d e f on the basis of census information supplied by petitioner identify which of the petitioner's employees may become insured calculate the face amounts of the policies and the first year premiums for the covered employees determine and process new insureds and process any change in the status of any insured make the necessary calculations with respect to premiums loans withdrawals loan interest death claims and or any other periodic_payments provide consolidated invoice and itemization to petitioner and aig receive and inspect the insurance policies from aig and forward them to petitioner search government databases and other sources for covered deceased employees and obtain death certificates for deceased insureds provide petitioner with ongoing advice with respect to financial options and strategies related to coli polices and provide petitioner with various reports including insurance value reports year-end summaries accounting reports and custom-designed decision--- support reports petitioner deducted dollar_figure of the dollar_figure on its income_tax return for the fiscal period ending date --- - for employees who died while in petitioner's employ petitioner filed an employer's statement through its plan_administrator coventry who would then present the claim to aig coventry as plan_administrator was responsible for ascertaining employee deaths for those employees that died while no longer in petitioner's employ westport management an organization that performs administrative services for life_insurance_companies was engaged by aig and wj coventry to administer petitioner's coli policies in order to ascertain deaths of former employees coventry would ask westport to perform social_security sweeps by checking data base files to determine whether any covered former employee had died after the purchase of the policies and input of the coli policy data on its computer system westport began its administrative duties regularly preparing performance and accounting reports which were provided to coventry and aig on every policy anniversary westport calculated all values ona monthly basis for all policies for the coming year on petitioner's behalf coventry administered the coli plan acted as an intermediary with aig and checked reports and other information provided by aig and westport to ensure correctness every month and on request coventry received reports from westport on past and expected performance of the policies and policy_loans from these reports coventry generated annual and - - periodic policy value and other reports and journal entries showing aggregate policy activity the coventry reports included information about the csr experience rating cash_value calculations claims refunds and recisions the coventry reports also included information about the amount of tax savings the coli program was generating for petitioner from through petitioner kept the employee coli policies in force aig billed petitioner for premiums and interest annually on a net_basis as set forth below date policy year beginning date premium dollar_figure loan net premium big_number ‘a revised invoice was sent on date which reflected a reduction in insureds from big_number to big_number due to a recision of policies thus the calculation was as follows premium dollar_figure dollar_figure loan big_number net premium dollar_figure less amount_paid big_number balance owed petitioner dollar_figure policy year beginning date premium dollar_figure dollar_figure loan big_number interest dollar_figure balance due dollar_figure - - policy year beginning date premium sdollar_figure loan big_number withdrawal big_number net premium due big_number interest big_number dollar_figure balance due dollar_figure ‘policy year beginning date was revised at least twice the final revision resulted in the following premium dollar_figure dollar_figure loan big_number withdrawal big_number net premium due big_number interest big_number dollar_figure balance dollar_figure amount_paid dollar_figure net refund due dollar_figure policy year beginning date premium dollar_figure withdrawal big_number net premium due big_number interest big_number dollar_figure balance due dollar_figure coi and policy expense charges dac tax state premium tax commission and loading charges under petitioner's coli policies were as follows policy cost of expense _year_ dollar_figuredollar_figureinsurance charges total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the annual amounts of cash paid_by petitioner to aig for the coli policies compared with the total of coi and policy expense charges for corresponding years were as follows coi plus policy cash paid_by expense year petitioner charges dollar_figure s6 big_number big_number big_number big_number big_number big_number big_number total big_number big_number for the first coli policy years beginning date aig billed petitioner dollar_figure in gross premiums and dollar_figure in interest charges gross premiums and interest charges totaled dollar_figure of this total amount petitioner remitted the above-calculated dollar_figure in cash following the enactment of tax law changes in petitioner commenced discussions with aig coventry and wj concerning the phaseout or discontinuance unwind of the coli policies these discussions concerned the approximately big_number policies purchased by petitioner in plus approximately big_number and big_number coli policies purchased in and respectively on date mr mccook sent a letter to mr qureshi vice president of aig which stated winn-dixie has used aig policies on three corporate owned life_insurance coli programs over the last several years because of the recent tax law changes we have been working with alan buerger of the coventry group and bruce hlavacek of wiedemann and johnson to try to minimize the financial impact on winn-dixie for the phase out of coli mr qureshi responded to mr mccook's date letter 32see preceding table for cash total -- - and acknowledged the recent change in the law with respect to the coli policies mr qureshi also indicated that aig would be pleased to discuss various options available to petitioner coventry prepared a draft booklet dated date which contained among other things an overview of the current status of petitioner's coli pool an opinion of the financial effect of the tax law change and explanations of several exit and unwind strategies the draft booklet indicated that petitioner had three separate enrollments covering approximately big_number lives the first enrollment wd1 was in relation to the policies written in covering big_number employees the second enrollment wd2 was in relation to the policies written on date covering big_number employees the third enrollment wd3 was written on date and covered big_number employees with respect to the effect of the tax law changes on petitioner's coli policies the booklet stated in pertinent part in august of congress amended the internal_revenue_code was sic to deny deductions for any interest on policy_loans on the lives of employees officers and persons financially interested in a trade_or_business maintained by the taxpayer the disallowance was retroactive to date except that deductions may be continued through on up to big_number policies the deduction on those policies however must be based on an interest rate no higher than moody's average corporate bond rate and only - - of such interest is deductible in and thereof 1s deductible in in the aggregate the three enrollments cover big_number lives with aggregate outstanding loans of about dollar_figure million at interest rates averaging at a tax_bracket these policies would produce tax deductions worth dollar_figure per year under the amended law assuming aggregate indebtedness of dollar_figure million on the best big_number policies and a moody's rate of per annum the following savings will be available calendar dollar_figure calendar big_number calendar big_number the booklet next identified three basic exit strategies for petitioner the three strategies were listed as the policy surrender policy unwind and aggressive tax strategy the policy surrender strategy generally entailed the cancellation or surrender of the policy and the receipt by petitioner of the net cash_value of the policy the booklet recommended under this strategy that petitioner maintain the policies on big_number lives in fiscal years and with respect to the policy unwind strategy in lieu of surrendering the policies petitioner was informed that it could keep the policies in force and allow the unrealized gains related to the policies to be paid out eventually as tax-free death_benefits the booklet further stated that in order to unwind a policy petitioner would withdraw a portion of the cash_value -- - equal to premiums_paid e winn-dixie's tax basis and apply the withdrawal to repay an equal amount of loan the booklet indicated that the result of such a withdrawal and repayment is a policy with a greatly reduced cash_value substantially_all of it borrowed the third strategy the aggressive tax strategy suggested that under the revised statute deductions were disallowed only with respect to policies on the life of an individual who was an officer_or_employee or was financially interested in petitioner's trade_or_business the booklet further indicated that counsel for coventry believed that a strong argument could be made that the disallowance described by the statute did not apply where the insured was a former officer_or_employee or was not financially interested based on this argument the booklet gave an example which assumed an additional dollar_figure million of aggregate indebtedness could be attributed to petitioner's former employees upon whom policies were still maintained as a result of the additional dollar_figure million of aggregate indebtedness the booklet concluded that the tax savings in each year would be equal to percent of percent of dollar_figure million or dollar_figure for as long as the loans remained in force in a letter to mr qureshi dated date mr mccook indicated that in light of the passage of the legislation pertaining to leveraged coli petitioner was working toward a -- - more complete understanding of the coli policies it purchased from aig finally in letters dated date mr mccook notified mr qureshi and mr buerger of petitioner's intent to cancel all three blocks of leveraged coli policies mr mccook indicated in his notice to mr qureshi that petitioner wished to surrender coli blocks i ii and iii as of november october and date respectively opinion on its return for the fiscal_year ending date petitioner claimed a deduction of dollar_figure for accrued interest on loans from coli policies that petitioner purchased in petitioner also claimed a dollar_figure deduction for administrative fees related to these coli policies respondent disallowed the deductions after determining that the coli plan was tax motivated unsupported by any independent business_purpose and this was approximately one-third of the total policy loan interest that would accrue during the first policy year that began date and ended date the dollar_figure was interest attributable to the period mar through date we note that petitioner deducted interest on these loans for the period mar through date even though the coli policies and policy_loans were not finalized until mid-date respondent argues that interest cannot accrue for a period prior to the time the loan was actually made because of our disposition we need not address this issue this was one-third of the dollar_figure administrative fee for the first policy year that began date and ended date -- -- lacked economic_substance respondent argues that the arrangement was a sham the starting point for determining whether the form of a particular transaction will be recognized for tax purposes is the supreme court's decision in 293_us_465 wherein the court stated the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted but the question for determination is whether what was done apart from the tax motive was the thing which the statute intended in gregory the court denied reorganization treatment with respect to a stock_distribution even though the taxpayers had followed each step required by the code for a reorganization in deciding that the distribution was taxable as a dividend the court held that the structure of the transaction was a mere device for the consummation of a preconceived plan and not a reorganization within the intent of the code as it then existed id because the transaction lacked economic_substance as opposed to formal reality it was not the thing which the statute intended id see 862_f2d_1486 11th cir affg 87_tc_1087 a transaction that lacks substance is not recognized for federal tax purposes see acm partnership v commissioner -- - f 3d 3d cir affg in part and revg in part tcmemo_1997_115 31_f3d_117 3d cir denial of recognition means that such a transaction cannot be the basis for a deductible expense see united_states v wexler supra pincite citing the supreme court's decision in gregory the court_of_appeals for the eleventh circuit in kirchman v commissioner supra stated the doctrine as follows the sham_transaction doctrine requires courts and the commissioner to look beyond the form of a transaction and to determine whether its substance is of such a nature that expenses or losses_incurred in connection with it are deductible under an applicable_section of the internal_revenue_code if a transaction's form complies with the code's requirements for deductibility but the transaction lacks the factual or economic_substance that form represents then expenses or losses_incurred in connection with the transaction are not deductible id pincite because the transactional events at issue in this case actually occurred we limit our inquiry to the guestion of whether the substance of the coli transaction corresponds with its form tin 862_f2d_1486 11th cir affg 87_tc_1087 the court observed courts have recognized two basic types of sham transactions shams in fact are transactions that never occur in such shams taxpayers claim deductions for transactions that have been created on paper but which never took place shams in substance are transactions that actually occurred but which lack the sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness court opinions have clearly established that a lack of economic_substance may operate to bar interest deductions arising under sec_163 see 364_us_361 united_states v wexler supra 364_f2d_734 2d cir affg 44_tc_284 interest payments are not deductible if they arise from transactions that can not with reason be said to have purpose substance or utility apart from their anticipated tax consequences goldstein v commissioner supra pincite see also 94_tc_738 such transactions are said to lack ‘economic substance ' 155_f3d_584 2d cir quoting 915_f2d_832 2d cir affg in part and revg in part t c memo affg in part and remanding in part on another ground tcmemo_1997_172 the fact that an enforceable debt exists between the substance their form represents tn 364_us_361 the court applied sec_163 of the code the language of sec_163 of the code remained unchanged in the 1986_code see sec_163 see also 31_f3d_117 3d cir borrower and lender is not dispositive of whether interest arising from that debt is deductible under sec_163 rather the overall transaction of which the debt is a part must have economic_substance before interest can be deducted see lee v commissioner supra pincite united_states v wexler supra pincite if this were not the rule every tax_shelter no matter how transparently sham could qualify for an interest_expense_deduction as long as there was a real creditor in the transaction that demanded repayment such a result would be contrary to the longstanding jurisprudence of sham shelters from knetsch on down lee v commissioner supra pincite in determining whether a transaction or series of related transactions constitute a substantive sham both this court anda majority of the courts of appeals have utilized a flexible analysis that focuses on two related factors economic_substance apart from tax consequences and business_purpose see acm partnership v commissioner supra 924_f2d_1018 11th cir accord 909_f2d_1360 9th cir affg in part and revg in part on another ground 89_tc_1229 899_f2d_905 10th cir affg 87_tc_905 899_f2d_724 8th cir affg tcmemo_1987_627 -- - 868_f2d_851 6th cir affg 88_tc_386 kirchman v commissioner supra united parcel serv of am inc v commissioner tcmemo_1999_268 ' economic_substance in this context is determined by objective evaluation of changes in economic position of the taxpayer economic effects aside from tax benefits see kirchman v commissioner supra pincite accord knetsch v united_states supra pincite nothing of substance to be realized from this transaction beyond a tax deduction acm partnership v commissioner supra pincite sheldon v commissioner supra the inguiry into whether there was a legitimate business_purpose involves a subjective analysis of the taxpayer's intent see acm partnership v commissioner supra pincite kirchman v commissioner supra pincite we will begin with an examination of the economic_substance of petitioner's coli plan in doing so we focus on the coli transaction in its entirety rather than any single step see kirchman v commissioner supra pincite4 petitioner's purchase of coli on the lives of approximately big_number of its employees was done pursuant to an 7tin certain situations courts have held that a transaction that lacks economic_substance other than the production of a tax_benefit is a substantive sham regardless of the motive of the taxpayer see knetsch v united_states supra pincite 870_f2d_21 lst cir kirchman v commissioner supra pincite overall plan that projected costs and benefits for each year over a 60-year period see appendixes a and b petitioner also recognized that circumstances might well change during that period that would cause it to modify or terminate the plan in fact the coli plan was impacted by legislation in and the coli policies were terminated in however for the first years the coli plan was followed and it produced results that were consistent with plan projections we will therefore examine the economic_substance of the coli transactions by analyzing the projections that reflect the plan shortly after having been approached by wj coventry regarding proposals for coli to be purchased from aig petitioner decided that it was interested in what was described as a zero- cash strategy this strategy was based on an elaborate plan involving the purchase of life_insurance on the lives of over big_number of petitioner's then current employees the plan was complex and depended upon relationships between many factors including number of lives insured premium levels policy expenses rates of interest to be charged and credited policy_loans cash surrender values withdrawals from cash surrender the instant case involves deductions for accrued interest and fees in the first plan_year the first year of the coli insurance began on date and ended on date the deductions in issue were based on an allocation of the interest and fees that had accrued during petitioner's taxable_year ended date values and death_benefits petitioner was to be the owner and beneficiary of the policies detailed projections were prepared to demonstrate the financial impact of the plan the projections assumed a high rate of interest dollar_figure percent would be charged to petitioner on its policy_loans this would be countered by a high rate of interest to be credited to petitioner on the portion of the gross cash_surrender_value that petitioner had borrowed against the crediting rate wa sec_40 basis points below the rate charged to petitioner on its policy_loans dollar_figure percent the rate to be credited on the unborrowed portion of the gross cash_surrender_value wa sec_4 percent policy_loans by petitioner would be used to pay most of the premiums and interest with the result that petitioner's net equity in the policies would remain relatively small death_benefits would be applied to reduce outstanding policy_loans the profit and loss statements in the projections illustrate the pretax effect and the after-tax effect that the coli plan would have on petitioner the difference between pretax and after-tax effects was based on the income_tax savings that would result from deducting policy loan interest and administrative fees policy loan interest was clearly the dominant element all the various projections prepared before the actual purchase of the policies in date show that the pretax effect on -- - petitioner for each policy year was a loss and that the after-tax effect was a significant profit the projections submitted to petitioner on date were prepared just before petitioner's purchase of the coli policies in date these projections are attached as appendix b we shall use figures from the projections in appendix b to illustrate the coli plan's lack of economic_substance the elements of the coli plan and their projected impact on petitioner at the completion of the first policy year were as follows petitioner would make a premium payment of dollar_figure and simultaneously borrow dollar_figure against the policy this required petitioner to pay the balance of dollar_figure to aig to satisfy the premium at the end of the policy year interest accrued on petitioner's policy_loans would be dollar_figure and petitioner would also have incurred administrative fees of dollar_figure what benefit was petitioner to get for these costs at the end of the first policy year the coli policies would have net cash_surrender_value of dollar_figure in addition based on actuarial determinations petitioner expected death_benefits from the coli policies in the first year to be dollar_figure based on the combination of these first-year costs and benefits the net under the terms of the policies death_benefits from a policy would first be used to reduce any outstanding loan effect of the coli plan was a first-year loss of dollar_figure computed as follows net premium payment dollar_figure interest on policy loan big_number administrative fees big_number big_number less net cash_surrender_value big_number death_benefits big_number big_number loss big_number ‘the date projection shows dollar_figure this is apparently due to rounding or a math error following the same approach the date projections show the coli plan producing pretax losses in the next policy years of dollar_figure and dollar_figure respectively thereafter the pretax losses over the next years range from dollar_figure in the last year to dollar_figure in year the total of pretax losses for the projected years was dollar_figure in each and every year the combined yearly pretax benefits from the policies ie the expected death_benefits from the big_number policies plus the year- end net equity value of the policies were substantially less than petitioner's cost of maintaining the policies the next part of the date profit and loss projections illustrates the tax effect of the coli plan the profit and loss statement contained in the date projections shows the projections refer to the loss as negative pretax earnings -- - first-year income_tax savings from the coli plan of dollar_figure this amount is composed of tax savings of dollar_figure attributable to a deduction of accrued first-year interest on policy_loans of dollar_figure and tax savings of dollar_figure attributable to a deduction of first-year administrative fees of dollar_figure based on this the projected after-tax earnings effect for the first policy year was dollar_figure similar projections for each of the following years show that while the pretax earnings effect of the plan resulted in losses the after-tax earnings effect continued to be positive in each year reaching its peak in the year when the after-tax earnings effect would be dollar_figure this amount was arrived at by subtracting the pretax loss of dollar_figure from projected income_tax savings of dollar_figure the projected income_tax savings of dollar_figure were attributable to tax deductions for interest of dollar_figure and administrative fees of dollar_figure the date projections indicate that had the coli plan remained in effect through the year petitioner's total pretax loss over years would have been dollar_figure but that the total_tax saved because of policy loan interest and fee deductions would have exceeded dollar_figure the above figures were taken from the date projections reflected in appendix b the totals vary by dollar_figure apparently due to rounding off the last three digits 2see supra note --- - billion resulting in a total after-tax earnings effect of more than dollar_figure billion the date projections contain a cash-flow analysis for each policy year from to the structure of the zero- cash strategy was intended to produce a positive after-tax cash- flow for each policy year thus for the first year the plan was to produce a positive cash-flow of dollar_figure after factoring in tax savings from deducting policy loan interest and fees without the savings from these deductions there would have been a negative cash-flow of over dollar_figure million the projections show increasing positive after-tax cash-flows for each of the following years projected after-tax cumulative cash-flow for the entire 60-year period was more than dollar_figure billion cumulative net equity at the end of each year varied rising in some years and falling in others but because of the policy_loans and withdrawals remained relatively small in relationship to the numbers in the overall plan for example cumulative net equity tn addition the plan would result in petitioner’s having a cumulative net equity in the coli policies at the end of the first policy year of dollar_figure cumulative net equity was the gross surrender_value of the policies minus outstanding policy_loans and accrued policy loan interest gross cash_surrender_value of dollar_figure minus the sum of the outstanding loan of dollar_figure and accrued loan interest of dollar_figure equals dollar_figure see appendix b balance_sheet summary the combination of cumulative net equity and positive cash-flow equals the projected positive after-tax earnings effect of dollar_figure dollar_figure plus dollar_figure equals dollar_figure -- - after years was projected to be dollar_figure whereas cumulative positive cash-flow was projected to be dollar_figure see appendix b cash_flow without the tax savings from tax deductions for policy loan interest and fees there would have been a substantial negative cash-flow in each year and the costs of maintaining the coli plan would have greatly exceeded benefits we recognize that one of the normal benefits of life_insurance is the death_benefit to be received if the insured dies before the insured's actuarially determined life expectancy thus the predictable cost of maintaining life_insurance might be greater than predictable death_benefits and still be justified by the financial protection that insurance provides against the financial consequences of the unexpected death of the insured but as we discuss later petitioner had no such reason or purpose for engaging in the coli program petitioner suggests that the policies could conceivably produce tax-independent benefits if some catastrophe were to occur that would produce large unexpected death_benefits we are convinced that this was so improbable as to be unrealistic and therefore had no economic significance indeed petitioner makes no pretense that it purchased these policies in anticipation of or to protect itself against a catastrophic event the policies were on the lives of big_number individual employees of various ages who lived in diverse -- - locations the insured employees' lives were to remain insured even after their employment was terminated the anticipated mortality of this large group was actuarially determined and both aig and petitioner engaged in the coli transactions based on these actuarial expectations while there would obviously be some variation in the actual mortality of the insured population such variations were not expected to significantly affect the plan and as explained later the function of the claims stabilization reserve was to ameliorate fluctuations in actual mortality experience economic_substance depends on whether from an objective standpoint the transaction was likely to produce economic benefits aside from tax deductions see kirchman v commissioner f 2d pincite 820_f2d_1543 9th cir affg tcmemo_1986_23 viewing the coli plan as a whole we find that the only function of the plan was to produce tax deductions in order to reduce petitioner's income_tax liabilities without the tax deductions the plan as designed would produce a negative cash-flow and a negative earnings effect for petitioner in each and every year the plan was in effect consequently the coli transactions lacked economic_substance apart from producing tax deductions - - in determining whether a transaction should be respected for tax purposes we also look to whether the taxpayer had a business_purpose for engaging in the transaction other than tax_avoidance see 435_us_561 kirchman v commissioner supra pincite bail bonds by marvin nelson inc v commissioner supra pincite petitioner argues that it had an economic objective and valid business purposes for entering into the coli transaction other than tax_avoidance petitioner alleges that before entering into the coli transaction it had become concerned with increasing costs associated with its winn-flex program and that it decided to implement the coli program as a mechanism for obtaining funds to pay such costs before entering into the coli transaction there were numerous versions of profit and loss and cash-flow projections which were consistently formatted so that petitioner could compare the pretax earnings effect to the post-tax earnings effect petitioner requested multiple versions of the projections at various estimated combined federal and state marginal tax_rates in order to see what effect a change in rates would have on the proposed coli transaction on the other hand petitioner produced no contemporaneously prepared documents indicating that it purchased the coli policies in order to provide a source for funding its winn-flex obligations unlike -- - the policies used to fund petitioner's obligations under its management security program the individual coli policies were not tailored to fund benefits due the insured employees under winn-flex indeed the policies were to remain in effect after the individual employees left petitioner's employ in planning for and setting up the coli plan petitioner's financial vice president and principal financial officer mr mccook never told the individuals at wj coventry who were planing the coli transactions about any purpose or objective to use the coli plan to fund benefits under winn-flex on brief petitioner argues that death_benefits and policy_loans and withdrawals from the net cash_value of coli policies could be used to help fund winn-flex however the projections which embody petitioner's broad-based coli plan show that anticipated death_benefits and net cash values were going to be exhausted in order to satisfy petitioner's premiums and policy loan interest obligations according to petitioner's coli plan there would be no death_benefits and cash_value left over to provide the necessary funding for winn-flex indeed the coli plan anticipated that after using available death_benefits policy loan proceeds and withdrawals petitioner would still be required to make annual cash payments in order to satisfy its annual premium and policy loan interest obligations we do not believe that petitioner purchased the coli policies to fund winn- flex in his testimony mr mccook made it clear that his focus was on the bottom line after-tax earnings impact of the coli plan and the resulting positive cash-flow that the tax deductions were expected to generate referring to the date projections of profit and loss prepared by coventry appendix a mr mccook testified that he expected that by the 15th year the annual financial benefit of the coli transaction would offset the annual costs of petitioner's winn-flex obligations according to the date projection of profit and loss appendix a there was a pretax loss in each year of the years in the projection the pretax loss for the 15th year was dollar_figure and the cumulative pretax loss for the first years was dollar_figure the date projection of profit and loss showed a profit for the year only after considering the tax savings from the policy loan interest and fee deductions the projected after-tax profit from the coli plan for was dollar_figure when mr mccook identified the amount he believed would be available to fund the annual costs of winn- flex he referred to the dollar_figure amount of projected after- tax earnings from the coli program for the year this amount was produced by loan interest and fee deductions a tax savings generated by the coli plan was the only reason the plan produced positive earnings and cash-flow indeed petitioner's internal records show that petitioner viewed the coli plan as an expense reduction opportunity that would produce estimated savings of dollar_figure million the only expense that was reduced by the coli plan was petitioner's income_tax_liability even if we were to accept mr mccook's testimony that he intended to use_tax savings to fund winn-flex that would not cause the coli plan to have economic_substance if this were sufficient to breathe substance into a transaction whose only purpose was to reduce taxes every sham tax-shelter device might succeed petitioner's benefit from the coli plan was dependent on the projected interest and fee deductions that would offset income from petitioner's normal operations the possibility that such tax benefits could have been used as a general source of funds for petitioner's winn-flex obligations or any other business_purpose does not alter the fact that the coli plan when mr mccook was asked how the dollar_figure million was derived he testified that he thought that it was the total of the after-tax savings figures listed in the date projections these date projections are contained in appendix a profit and loss statement the after-tax earnings referred to by mr mccook are in column j the total after-tax earnings for the policy years through are slightly more than dollar_figure million the total projected after-tax earnings for the years through are more than dollar_figure billion we note that none of these tax savings were earmarked for funding winn-flex they were simply projected to reduce petitioner's tax_liabilities and thereby increase petitioner's after-tax profits by more than dollar_figure billion over years -- - itself had only one function and that was to generate tax deductions which were to be used to offset income from its business and thereby reduce petitioner's income_tax liabilities in each year petitioner also argues that the purchase of the coli policies permitted it to increase group life benefits offered to winn-flex participants it is true that petitioner offered an additional dollar_figure in life_insurance benefits to employees who agreed to allow petitioner to purchase coli policies on their lives however this was done at the suggestion of coventry in order to obtain the employees' consent to have their lives insured there was no relationship between death_benefits under the coli policies and the relatively small dollar_figure employee death_benefit all policies bore a dollar_figure annual premium and death_benefits under the policies were based on that premium amount and the age of the employee also petitioner had a high turnover among its employees and the dollar_figure death_benefit expired when the insured's employment with petitioner ended as a result coventry advised petitioner that the additional dollar_figure in coverage could be provided at an insignificant cost based on the record we do not believe that the purpose of the coli plan was to fund employee_benefits petitioner's coli plan reguired a relatively small amount of cash investment by petitioner and charged a high rate of interest on petitioner's policy_loans based on the assumption that petitioner's appetite for interest deductions remains large the projections showed that the coli plan would generate positive cash-flows and earnings only because of the tax_benefit associated with the interest and fee deductions tax considerations permeated the planning stages of petitioner's coli when the broad-based coli plan was first explained to him mr mccook recognized that it was a tax_shelter mr mccook's primary concern was to achieve a positive cash-flow the only way a positive cash-flow could be achieved was through the deduction of interest on policy_loans this is why petitioner concentrated on its ability to deduct loan interest and the availability of exit strategies in the event new legal restrictions on deductions were enacted or petitioner's appetite for interest deductions diminished following the enactment of tax law changes in date which greatly restricted employers' deductions for interest on loans from company-owned life_insurance policies on the lives of employees petitioner terminated its coli program see health insurance portability and accountability act of publaw_104_191 110_stat_2090 the change in the tax law caused petitioner's coli program to become a financial burden because it specifically prohibited the deduction of policy loan interest under petitioner's plan after the tax law change -- - none of petitioner's purported business purposes affected petitioner's decision to terminate the coli program petitioner cites 377_f2d_688 5th cir as controlling precedent in this case petitioner's reliance on this case is misplaced cen-tex was a family-owned_corporation that had entered into deferred_compensation arrangements which obligated it to provide payments to the surviving_spouse or lineal_descendants of employee stockholders and to purchase and redeem stock of deceased stockholders cen-tex decided to meet these obligations by purchasing insurance on the lives of the employee stockholders cen-tex paid the first annual premium on each policy and prepaid the next four annual premiums discounted pincite percent and then borrowed against the value on each of the policies at a 4-percent rate see id pincite the court allowed deductions for interest on the policy_loans cen-tex inc is clearly distinguishable from petitioner's case the parties in cen-tex inc stipulated that the insurance policies at issue were procured to assist in meeting the obligations of the taxpayer under its deferred_compensation plan and its obligations under the stock_option and redemption petitioner's case is appealable to the court_of_appeals for the eleventh circuit decisions of the court_of_appeals for the fifth circuit that were handed down prior to date are generally binding as precedent in the eleventh circuit 661_f2d_1206 11th cir --- - agreement as well as for the general objective of having insurance on its key employees and stockholders based on this concession the court found there was a bona_fide nontax business_purpose and economic objective to be served by the insurance see id the court also found that the transaction produced benefits other than tax benefits the court concluded that the policies purchased provided for a beneficial_interest the transaction was not without economic value economic significance economic_substance or commercial substance campbell v cen-tex inc supra pincite fn refs omitted in contrast to campbell v cen-tex inc supra we have found that no nontax purpose was served by the coli transactions the projections for the coli policies contemplated a substantial pretax loss in each year even after considering the projected death_benefits and net cash_surrender_value of the policies only by deducting the policy loan interest and fees and reducing its income_tax could petitioner anticipate any benefit from its coli transactions without the tax benefits of the policy loan interest and fee deductions being generated by the coli plan petitioner's plan would have generated a predictable negative cash-flow and pretax loss in each of the years projected this predictable result precludes any economic value economic -- - significance economic_substance or commercial substance other than the tax_benefit based upon all the aforementioned considerations we find that petitioner purchased the coli policies in pursuant to a plan the only function of which was to generate interest and fee deductions in order to offset income from other sources and thereby significantly reduce its income_tax_liability we hold that petitioner's broad-based coli program lacked substance and was a sham petitioner argues that lack of economic_substance does not warrant disallowing the interest_deduction in question because deductions for interest on life_insurance_policy loans were condoned by congress as indicated by the safe_harbor test of sec_264 and its legislative_history petitioner argues that the legislative_history shows that congress clearly accepted the deductibility of interest on corporate-owned life_insurance products that satisfy the safe_harbor tests of sec_264 petitioner maintains that because its coli policies were life_insurance contracts within the meaning of sec_7702 and its pattern of borrowing from the policies satisfied the four-of- seven test of sec_264 its loan interest is deductible under sec_163 petitioner also argues that because congress through legislation in further extended its denial of deductions associated with interest payments on coli policy -- - loans petitioner was not barred from taking such deductions prior to sec_264 generally provides that no deduction is allowed for amounts paid_or_accrued on indebtedness incurred to purchase a life_insurance_contract if such debt was incurred pursuant to a plan of purchase which contemplates the systematic borrowing of increases in the cash_value of the insurance_contract sec_264 provides an exception to the general_rule under sec_264 sec_264 provides that if no part of any four annual premiums due in the first 7-year period of an insurance_contract is financed by means of indebtedness then the general_rule of sec_264 will not apply ’ in pertinent part sec_264 provides sec_264 general_rule --no deduction shall be allowed for-- except as provided in subsection c any amount_paid or accrued on indebtedness incurred or continued to purchase or carry a life_insurance endowment or annuity_contract other than a single premium contract or a contract treated as a single premium contract pursuant to a plan of purchase which contemplates the systematic direct or indirect borrowing of part or all of the increases in the cash_value of such contract either from the insurer or otherwise -- - the parties refer to this exception as the four-of-seven test the parties agree that petitioner's coli policies meet the requirements of the four-of-seven test the parties disagree c exceptions ----subsection a shall not apply to any amount_paid or accrued by a person during a taxable_year on indebtedness incurred or continued as part of a plan referred to in subsection a -- if no part of of the annual premiums due during the 7-year period beginning with the date the first premium on the contract to which such plan relates was paid is paid under such plan by means of indebtedness if the total of the amounts paid_or_accrued by such person during such taxable_year for which without regard to this paragraph no deduction would be allowable by reason of subsection a does not exceed dollar_figure if such amount was paid_or_accrued on indebtedness incurred because of an unforeseen substantial loss of income or unforeseen substantial increase in his financial obligations or if such indebtedness was incurred in connection with his trade_or_business for purposes of applying paragraph if there is a substantial increase in the premiums on a contract a new 7-year period described in such paragraph with respect to such contract shall commence on the date the first such increased premium is paid 8the parties also agree that petitioner's coli policies meet the definition of a life_insurance_contract for purposes of -- - as to whether satisfaction of the requirements of sec_264 a and c authorizes a deduction of the interest_expenses arising out of a transaction that otherwise is without substance an argument similar to petitioner's was made in 364_us_361 in knetsch the court found that the taxpayer's purchase of annuity_contracts and simultaneous loans from an insurance_company was a sham that did not give rise to deductible_interest nevertheless like petitioner the taxpayer in knetsch contended that by enacting sec_264 as part of the code congress authorized the interest deductions for transactions prior to the effective date of the code see id pincite sec_264 as enacted in denied a deduction for amounts paid on indebtedness incurred to purchase or carry a single premium annuity_contract but only as to contracts purchased after date the date of enactment see id from this the taxpayers reasoned that congress intended to allow interest deductions for such transactions occurring prior to date regardless of their substance the supreme court disagreed concluding that unless such meaning plainly appeared from the statute and its legislative_history the court would not attribute such an intent to congress for 'to hold otherwise would be to exalt artifice above reality and to deprive the statutory provision in question sec_7702 - -- of all serious purpose ' id quoting gregory v helvering u s pincite a taxpayer's right to a deduction for interest on an insurance_policy loan is based on sec_163 not sec_264 54_tc_742 affd 445_f2d_985 10th cir sec_264 does not confer the right to a deduction but simply denies disallows or prohibits deductions that might otherwise be allowable under some other provision see id pincite thus while the parties agree that petitioner's coli plan meets the four-of-seven test of sec_264 and would be excepted from the general disallowance rule_of sec_264 sec_264 does not confer a right upon petitioner to take the deduction that would not otherwise be allowable under sec_163 petitioner cites the senate finance committee's report discussing the scope of sec_264 prior to the amendment the report states that under present law no interest deductions are denied where the taxpayer purchases an insurance_contract with the intention of borrowing the maximum amount on the contract each year s rept 88th cong 2d sess c b part based on this petitioner argues that congress did not view the supreme court's decision in knetsch as foreclosing interest deductions based on the type of -- - sham transactions involved in this case a similar argument was advanced in 46_tc_140 affd 377_f2d_557 9th cir where the taxpayers had engaged ina series of transactions similar to those in the instant case in the revenue act of publaw_88_272 78_stat_55 congress added subsection a of sec_264 to address problems associated with amounts paid_or_accrued on indebtedness incurred with respect to several types of inssurance contracts pursuant to a plan of systematic borrowing in mclane v commissioner supra pincite we considered the same passage from the senate_finance_committee report that petitioner cites and stated based upon the foregoing petitioner by a tour de force concludes that a the transaction herein is the type of abuse meant to be curbed by subsection a but only prospectively b the legislative_history expressly confirms his assertion that the deduction flowing from this abuse was allowable under prior_law and c the interest' involved herein is therefore deductible we agree with petitioners that the transaction in form fell within the class of transactions at which subsection a was aimed but we do not agree with his assertion that the legislative_history should be turned into an open-ended license applicable without regard to the substance of the transaction nor do we agree with the assertion that if knetsch and pierce were controlling with respect to post-1958 multiple-premium annuities there would have been no need for further legislation in knetsch and pierce involved transactions without substance congress in enacting sec_264 struck at transactions with substance it is a reductio ad absurdum to reason as petitioner does that congress simultaneously struck down a warm body and breathed -- - life into petitioner's cadaver fn ref omitted petitioner attempts to supplement its argument by citing additional legislative materials related to changes or proposed changes to sec_264 in and we need not address each of the changes and proposals regarding interest deductions on life_insurance_policy loans it is clear that congress and the treasury_department were aware of the problems associated with interest deductions on life_insurance loans however we are not persuaded that congress by enacting and amending sec_264 or other related provisions that restrict the deductibility of interest intended to allow interest deductions under sec_163 based on transactions that lacked either economic_substance or business_purpose in knetsch the supreme court noted that nothing in the legislative_history of sec_264 suggests that congress intended to protect sham transactions similarly we find nothing in the more recent legislative_history of sec_264 suggesting that congress intended to allow deductions arising from sham transactions that lacked economic_substance and business_purpose the transactions associated with petitioner's coli program lacked economic_substance and business_purpose other than tax reduction as a result the interest on petitioner's coli loans was not deductible_interest on indebtedness within the meaning of -- - sec_163 the same reasoning applies to the administrative fees associated with the coli plan they were incurred in connection with and were an integral part of a sham_transaction and as a result are not deductible see karr v commissioner f 2d pincite3 862_f2d_1486 155_f3d_584 2d cir we therefore uphold respondent's disallowance of these deductions decision will be entered under rule respondent argues that the administrative fees should be disallowed pursuant to sec_265 because we have held that the administrative fees must be disallowed as the product of a sham we have no need to consider disallowance under sec_265 scenario -- constant loan interest rate profit and loss statement dollars in thousands except earnings per share pre-tax effect appendix a tax effect a b c c1 d e annual accrued deductible net csv loan loan annual increase interest interest death admin year premium decrease payment payment benefits fee big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total annual premium less annual withdrawal based on million shares outstanding all figures are estimates actual results will depend upon mortality f pre-tax earnings effect a bt c d e big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number eee eee ee ee ee ee ee ee ee ee ee ‘blank space indicates that there was no legible figure in underlying exhibit g policy loan tax_credit big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number interest rates and dividends h t j k admin fee tax after--tax after--tax tax effect earnings earnings_credit g h effect per share big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure scenario -- constant loan interest rate profit and loss statement dollars in thousands except earnings per share pre-tax effect tax effect a b c c1 d e f g h i j k annual accrued deductible pre-tax policy admin net csv loan loan earnings loan fee tax after-tax after--tax annual increase interest interest death admin effect tax tax effect earnings earnings year premium decrease payment payment benefits fee a b c d e credit credit g h effect per share big_number big_number big_number big_number big_number big_number big_number big_number odollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number odollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure total annual premium less annual withdrawal xbased on million shares outstanding all figures are estimates actual results will depend upon mortality ‘blank space indicates that there was no legible figure in underlying exhibit interest rates and dividends scenario cash_flow detail -- constant loan interest rate dollars in thousands corporate cash outflow corporate cash inflow a b c d e f after--tax policy loan loan admin tax policy policy year premium interest fee savings loan withdrawal big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number assumes deaths occur midyear all figures are estimates actual results will depend upon mortality g tax-free death_benefits big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number net_cash_flow h net cash clow big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number interest rates and dividends ‘blank space indicates that there was no legible figure in underlying exhibit t j cumulative cash cumulative flow cash pincite flow pre-tax big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number surplus k cumulative net equity big_number big_number big_number big_number scenario - constant loan interest rate cash_flow detail dollars in thousands corporate cash outflow corporate cash inflow net_cash_flow surplus a b c d e f g h t j k cumulative cash after--tax policy loan tax-free net cumulative flow cumulative loan admin tax policy policy death cash cash pincite net year premium interest fee savings loan withdrawal benefits flow flow pre-tax equity big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number assumes deaths occur midyear all figures are estimates ‘blank space indicates that there was no legible figure in underlying exhibit actual results will depend upon mortality interest rates and dividends scenario balance_sheet summary dollars in thousands year all figures are estimates a cash amount big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number b1 gross cash_surrender_value big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number actual results will depend upon mortality constant loan interest rate b2 outstanding loan big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number b insurance net cash_surrender_value big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number c accrued loan interest big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number interest rates and dividends d retained earnings gain loss big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number e annual impact on earnings big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number scenario - constant loan interest rate balance_sheet summary dollars in thousands a b1 b2 gross cash cash surrender outstanding year amount value loan big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number all figures are estimates actual results will depend upon mortality b insurance net cash_surrender_value big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number c accrued loan interest big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number interest rates and dividends d retained earnings gain loss big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number e annual impact on earnings big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- j4 --- appendix b scenario - constant loan interest rate - march issue profit and loss statement dollars in thousands except earnings per share pre-tax effect tax effect a b c c1 d e f g h i j k annual accrued deductible pre-tax policy admin net csv loan loan earnings loan fee tax after-tax after-tax annual increase interest interest death admin effect tax tax effect earnings earnings year premium decrease payment payment benefits fee a b c d e credit credit g h effect per share big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure total annual premium less annual withdrawal xbased on million shares outstanding assume sec_39 percent tax_bracket ‘blank space indicates that there was no legible figure in underlying exhibit scenario - constant loan interest rate - march issue profit and loss statement dollars in thousands except earnings per share pre-tax effect tax effect a b c c1 d e f g h i j k annual accrued deductible pre-tax policy admin net csv loan loan earnings loan fee tax after-tax after-tax annual increase interest interest death admin effect tax tax effect earnings earnings year premium decrease payment payment benefits fee a b c d e credit credit g h effect per share big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure total annual premium less annual withdrawal xbased on million shares outstanding assume sec_39 percent tax_bracket ‘blank space indicates that there was no legible figure in underlying exhibit scenario cash_flow detail -- constant loan interest rate dollars in thousands -- - -- march issue corporate cash outflow corporate cash inflow net_cash_flow surplus a b c d e f g h i j k cumulative cash after--tax policy loan tax-free net cumulative flow cumulative loan admin tax policy policy death cash cash pincite net year premium interest fee savings loan withdrawal benefits clow flow pre-tax equity big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number oe big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number assume sec_39 percent tax_bracket all figures are estimates actual results will depend upon mortality interest rates and dividends ‘blank space indicates that there was no legible figure in underlying exhibit scenario - constant loan interest rate cash_flow detail dollars in thousands --- jj - -- march issue corporate cash outflow corporate cash inflow net_cash_flow surplus a b c d e f g h t j k cumulative cash after--tax policy loan tax-free net cumulative flow cumulative loan admin tax policy policy death cash cash pincite net year premium interest fee savings loan withdrawal benefits clow flow pre-tax equity big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number assume sec_39 percent tax_bracket all figures are estimates actual results will depend upon mortality interest rates and dividends ‘blank space indicates that there was no legible figure in underlying exhibit --- - scenario - constant loan interest rate - march issue balance_sheet summary dollars in thousands a b c d e f g bh gross insurance net accrued retained annual cash cash surrender outstanding cash surrender loan asset earnings impact year amount value loan value interest balance gain loss earnings big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number all figures are estimates actual results will depend upon mortality interest rates and dividends note the yearly asset balances shown above in column f are the sum of the amounts in columns d and e the proper asset balances should be the net cash surrender values shown in column d minus the accrued loan interest shown in column e for example for dollar_figure minus dollar_figure equals dollar_figure dollar_figure plus the cash_flow of dollar_figure column a equals the total gain shown in column g blank space indicates that there was no legible figure in underlying exhibit - jq - scenario - constant loan interest rate - march issue balance_sheet summary dollars in thousands a b c d e f g h gross insurance net accrued retained annual cash cash surrender outstanding cash surrender loan asset earnings impact year amount value loan value interest balance gain loss earnings big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number all figures are estimates actual results will depend upon mortality interest rates and dividends ‘note the yearly asset balances shown above in column f are the sum of the amounts in columns d and e the proper asset balances should be the net cash surrender values shown in column d minus the accrued loan interest shown in column e for example for dollar_figure minus dollar_figure equals dollar_figure dollar_figure plus the cash_flow of dollar_figure column a equals the total gain shown in column g blank space indicates that there was no legible figure in underlying exhibit scenario - constant loan interest rate - march issue effect on financial ratios dollars in thousands adjusted operating current pre-tax adjusted expense as coli projected operating coli operating a of pre-tax taxes tax adjusted adjusted year sales expense expense expense sales earnings paid pincite savings taxes paid tax_rate big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number assume sec_39 percent tax_bracket all figures are estimates actual results will depend upon mortality interest rates and dividends ‘blank space indicates that there was no legible figure in underlying exhibit scenario - constant loan interest rate - march issue effect on financial ratios dollars in thousands year projected sales big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number current operating expense big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number assume sec_39 percent tax_bracket all figures are estimates s adjusted operating pre-tax adjusted expense as coli operating a of expense expense sales big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number actual results will depend upon mortality ‘blank space indicates that there was no legible figure in underlying exhibit pre-tax taxes earnings paid pincite big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number interest rates and dividends coli tax savings big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number adjusted taxes paid big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number adjusted tax_rate at
